Case 1:19-cv-11605-WGY Document 82-2 Filed 08/25/21 Page 1 of 3




                  Exhibit B
          Case 1:19-cv-11605-WGY Document 82-2 Filed 08/25/21 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

           Plaintiff,

v.

WELLINGTON MANAGEMENT                                   Civ. Action No. 19-cv-11605-WGY
COMPANY LLP AND CHARLES
ARGYLE

           Defendants.



     AFFIDAVIT OF PATRICIA A. WASHIENKO, ESQ. IN SUPPORT OF NON-PARTY
          WITNESS MINA KOIDE’S MOTION TO QUASH TRIAL SUBPOENA

         I, Patricia A. Washienko, Esq., under oath, depose and state as follows:

      1. I am an attorney and a partner at the law firm Freiberger & Washienko, LLC.

      2. I represent Mina Koide in her action in the Suffolk Superior Court against Wellington

         Management Company LLP, Wellington Management Group LLP, Brendan Swords,

         Charles Argyle, Cynthia Clarke, and Tama Donovan (1884CV03569).

      3. On August 11, 2021, Attorney Patrick Hannon, counsel for the Plaintiff in the above-

         captioned action, sent to me via email a Subpoena to Testify at the Trial directed to my

         client Ms. Koide.

      4. After receiving the Subpoena, on August 13, 2021, I spoke with Attorney Hannon

         concerning the Subpoena issued to Ms. Koide.

      5. Attorney Hannon stated to me that he intends to elicit testimony from Ms. Koide

         concerning an alleged “timeline” of disparate treatment that Ms. Chan suffered following

         Ms. Koide’s filing of a Charge of Discrimination against Wellington Management
    Case 1:19-cv-11605-WGY Document 82-2 Filed 08/25/21 Page 3 of 3




   Company LLP (and Wellington Management Group LLP, et al.) at the Massachusetts

   Commission Against Discrimination (“MCAD ”).



Signed under the pains and penalties of perjury this 25th day of August, 2021.



                                                        Patricia A. Washienko, Esq.
